Citation Nr: 1727262	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis, status-post right knee replacement. 

2.  Entitlement to service connection for left knee osteoarthritis, status-post left knee replacement.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1956 to June 1958. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the RO in Oakland, California, which denied service connection for a bilateral knee disorder.  

This case was previously before the Board in June 2016, where the Board remanded the issues on appeal for additional development, to include providing the Veteran with a VA examination.  The Veteran underwent a VA examination in December 2016 and an opinion with supporting rationale was issued, that, as discussed below, the Board finds was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with osteoarthritis, status-post knee replacement, of the right and left knees. 

2.  Symptoms of bilateral knee osteoarthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.

3.  The current bilateral knee disorder manifested many years after service separation and is not causally or etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 1132, 1133, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A left knee disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 1132, 1133, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

The Veteran was provided notice in April 2011, prior to the initial adjudication of the claim in May 2013.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     
The Veteran's service treatment records and personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In May 2008 correspondence, the Veteran was informed that his service treatment records may have been destroyed in the 1973 fire and was asked to complete a request for information needed to reconstruct medical data (NA Form 13055) so that the RO could request a thorough search be made for any available records, which the Veteran returned.  The Veteran also indicated that he did not have any service treatment records from his period of active duty.  In May 2008, the RO requested the Veteran's service treatment records and was informed that the records were fire related.  In October 2008 correspondence, VA informed the Veteran that his service treatment records had definitely been destroyed in the 1973 fire and that any future efforts to locate the records would be futile.  

Moreover, even if the service treatment records were located, service connection would not be awarded for a right or left knee disorder.  As explained below, the Board is denying service connection for a bilateral knee disorder on the basis that the weight of the evidence demonstrates that the current bilateral knee disorder manifested many years after service separation and is not causally or etiologically related to active military service, and may not be presumed to have been incurred therein; thus, any additional service treatment records, if obtained, would only show symptoms or diagnosis remote in time, and would not show a disability during or close in time to the current claim period.  For this reason, there is no reasonable possibility that service records could aid in substantiating the Veteran's claim for service connection for a bilateral knee disorder.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in December 2016.  The December 2016 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the claims on appeal.  The December 2016 VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Bilateral Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with right and left knee osteoarthritis, a form of arthritis, which qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply as to the left knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as osteoarthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Veteran essentially contends that a bilateral knee disorder is related to active service.  Specifically, the Veteran has advanced that jumping from tanks during service injured the knees.  See July 2013 statement.  An October 2012 statement reflects that the Veteran wrote that he injured the knees after an in-service fall.  A September 2013 Report of General Information reflects that the Veteran reported injuring the knees after hitting them against an infantry vehicle. 

Initially, the Board finds that the Veteran is currently diagnosed with bilateral knee osteoarthritis, status-post bilateral knee replacement.  See December 2016 VA examination report.  Current disability is not in question.  

Next, the Board finds that the weight of the evidence is against a finding of an in-service knee injury or disease or that symptoms of a right or left knee disorder were "chronic" in service.  While it has been established that the service treatment records were destroyed by a fire at the National Personnel Records Center in St. Louis, the Board is basing the finding that right or left knee problems were not chronic in service on, in part, the inconsistent statements made by the Veteran during the course of appeal.  The October 2012 statement reflects that the Veteran wrote that he injured the knees after an in-service fall, and the July 2013 statement reflects that Veteran wrote that jumping from tanks throughout service injured the knees.  Even assuming that falling on one occasion and jumping from tanks on several occasions are consistent statements, the September 2013 Report of General Information reflects that the Veteran reported injuring the knees after hitting them against an infantry vehicle, which is inconsistent with the history given in both the October 2012 and July 2013 statements.  These inconsistencies in the record weigh against the Veteran's credibility as to whether these in-service events occurred.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 
7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  In addition, and as discussed below, the December 2016 VA examiner has clearly attributed the bilateral knee disorder to an intercurrent cause - significant post-service weight gain.  See December 2016 VA examination report (reflecting that the Veteran weighed approximately 185 pounds at service separation and weighed 409 pounds in December 2000). 

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the right and left knee have not been continuous since service separation in June 1958.  Post-service VA treatment records reflect that bilateral knee arthritis was first diagnosed in October 2007, indicating that the Veteran was not diagnosed with arthritis until, at the earliest, approximately 49 years after separation from service.  For these reasons, the Board finds that the symptoms of arthritis of the right and left knee were not continuous after service separation.

The Board also finds that the same evidence shows that the arthritis of the knees did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the bilateral knees was approximately five decades after service separation, in October 2007.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

On the question of nexus of current disability to service, the December 2016 VA examiner opined that the bilateral knee disorder was less likely than not related to service by explaining that the right and left knee disorders are due to substantial post-service weight gain.  The December 2016 VA examiner explained that the DD Form 214 shows that in 1958 (at service separation) the Veteran weighed approximately 185 pounds and in December 2000 he weighed 409 pounds.  The December 2016 VA examiner also noted that profound weight gain is the most common etiology of knee disorders as it increases the risk of arthritis by accelerating the breakdown of joint cartilage.  Further, the December 2016 VA examiner reasoned that Veteran first sought treatment for knee pain in 2000, and that the right and left knees were replaced many years post-service.  The Board finds that the December 2016 VA examiner's opinion is highly probative as it is adequately based on an accurate history and objective findings as shown by the record with supporting rationale.  

Insomuch as the Veteran asserts that the current bilateral knee disorder is directly related to service, the Board finds that, under the specific facts of this case that include a post-service diagnosis of right and left knee arthritis approximately 49 years after separation from service, the Veteran is not competent to relate the currently diagnosed arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the knee and its relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a bilateral knee disorder; therefore, service connection for a is not warranted.  The preponderance of the evidence is against all the theories of the claim, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.  




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


